Exhibit 10.2

 



EXECUTION VERSION

THIRD AMENDMENT TO LOAN DOCUMENTS

 

THIS THIRD AMENDMENT TO LOAN DOCUMENTS (this “Amendment”), dated as of April 7,
2020, is among Stratos Management Systems, Inc. (f/k/a Tango Merger Sub Corp.),
a Delaware corporation (“Stratos”) and successor by merger to Stratos Management
Systems, Inc., a Delaware corporation (“Existing Borrower”), American Virtual
Cloud Technologies, Inc. (f/k/a Pensare Acquisition Corp.), a Delaware
corporation (“Parent” and together with Stratos, collectively and individually,
“New Borrower”), COMPUTEX, INC., a Texas corporation (“Computex”), FIRST BYTE
COMPUTERS, INC., a Minnesota corporation (“First Byte”), ENETSOLUTIONS, L.L.C.,
a Texas limited liability company (“eNET”, and together with Computex and First
Byte, collectively, “Guarantors”, and each, individually, a “Guarantor”), and
COMERICA BANK (“Bank”).

 

RECITALS:

 

A. Existing Borrower, Stratos Management Systems Holdings, LLC, a Delaware
limited liability company (“SMSH”), and Bank have entered into that certain
Credit Agreement dated as of December 18, 2017 (as the same has been or may
hereafter be amended, restated or otherwise modified from time to time, the
“Credit Agreement”).

 

B. In connection with the Credit Agreement, (i) Existing Borrower, SMSH and the
Guarantors (other than Parent) executed a Security Agreement dated as of
December 18, 2017 in favor of Bank and (ii) Parent executed and delivered in
favor of Bank that certain Security Agreement dated as of the date hereof in
favor of Bank (collectively, as the same have been or may be amended, restated
or modified from time to time, the “Security Agreement”).

 

C. In connection with the Credit Agreement, (i) SMSH, Computex, eNET, and First
Byte executed and delivered in favor of Bank that certain Guaranty dated as of
December 18, 2017 and (ii) Parent executed and delivered in favor of Bank that
certain Guaranty dated as of the date hereof (collectively, as the same have
been or may hereafter be amended, restated or otherwise modified from time to
time, the “Guaranties”).

 

D. In connection with the Credit Agreement, the Existing Borrower, Computex,
First Byte, and eNET executed and delivered in favor of Bank that certain
Advance Formula Agreement dated as of December 18, 2017 (as the same has been or
may hereafter be amended, restated or otherwise modified from time to time, the
“Advance Formula Agreement”).

 

E. In connection with this Amendment and the transactions contemplated herein,
SMSH has executed that certain Pledge and Security Agreement dated as of the
date hereof (as the same may be amended, restated or modified from time to time,
the “Pledge Agreement”) granting Bank a security interest in a cash collateral
account, as required under Section 4(t) of the Credit Agreement as amended and
further described herein.

 

F. The Existing Borrower intends to assign the Indebtedness (as defined in the
Credit Agreement) to New Borrower, and New Borrower agrees to assume the
Indebtedness from the Existing Borrower.

 



Third Amendment to Loan Documents – Page 1

 

 

G. SMSH intends to assign its obligations as “Parent” as defined in the Credit
Agreement) to Parent, and Parent agrees to assume such obligations from SMSH.

 

H. Existing Borrower has notified Bank of (a) the failure of Existing Borrower
to comply with (i) the financial covenant Total Senior Funded Debt to Adjusted
EBITDA Ratio under Section 4(k) of the Credit Agreement for the fiscal quarter
ending December 31, 2019 and (ii) the financial covenant Fixed Charge Coverage
Ratio under Section 4(l) of the Credit Agreement for the fiscal quarter ending
December 31, 2019, each of which is an Event of Default under Section 6(d) of
the Credit Agreement and (b) the occurrence of the Event of Default specified in
Section 6(m) of the Credit Agreement (such Events of Default collectively
referred to herein as “Specified Defaults”).

 

I. Existing Borrower, New Borrower, SMSH, Guarantors, and Bank now desire to (i)
amend the Credit Agreement, Advance Formula Agreement and the other Loan
Documents as provided herein and (ii) waive the Specified Defaults.

 

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows (all provisions of this
Amendment being effective as of the date hereof unless otherwise stated herein):

 

ARTICLE I

Definitions

 

Section 1.1 Definitions. Capitalized terms used in this Amendment, to the extent
not otherwise defined herein, shall have the same meanings as in the Credit
Agreement, as amended hereby.

 

ARTICLE II

Amendments to Loan Documents

 

Section 2.1 Amendments to Section 1(a) of the Credit Agreement. The following
definitions in Section 1(a) of the Credit Agreement are hereby amended and
restated to read in their entirety as follows:

 

“Current Maturities of Long Term Debt” shall mean, in respect of any applicable
Person(s) and as of any applicable date of determination thereof, that portion
of the Long Term Debt of such Person(s) that should be classified as a current
liability at such time in accordance with GAAP, including, without limitation,
that portion of finance lease obligations of such Person(s) that would be so
classified at such time.

 



Third Amendment to Loan Documents – Page 2

 

 

“Funded Debt” shall mean, with respect to any Person as of any date of
determination, the sum of the following of such Person and its Subsidiaries: (a)
all obligations for borrowed money; (b) all obligations upon which interest
charges are customarily paid or accrued; (c) all obligations evidenced by bonds,
notes or similar instruments; (d) all obligations under conditional sale or
other title retention agreements relating to property purchased by such Person;
(e) all obligations issued or assumed as the deferred and unpaid purchase price
of property or services (excluding (x) trade accounts payable incurred in the
ordinary course of business that are not past due and which are classified as
short term liabilities in accordance with GAAP and (y) amounts due from
customers that are pledged or assigned to a third-party in exchange for property
or services provided, directly or indirectly to such third-party as a purchase
price for such property or services); (f) all obligations of others secured by
(or having an existing right, contingent or otherwise, to be secured by) any
Lien on property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed; (g) all guarantee obligations by
such Person of Funded Debt of others; (h) all finance lease obligations; and (i)
all obligations as an account party in respect of letters of credit or similar
facilities and bankers’ acceptances.

 

“Long Term Debt” shall mean, in respect of any applicable Person(s) and as of
any applicable date of determination thereof, all Debt of such Person(s) which
should be classified as Funded Debt or “long term indebtedness” on a balance
sheet of such Person(s) as of such date in accordance with GAAP, including,
without limitation, to the extent not otherwise included, finance lease
obligations of such Person(s) to the extent classified as long term at such
time.

 

“Revolving Credit Note” shall mean the Third Amended and Restated Master
Revolving Note dated the Third Amendment Effective Date in the maximum original
principal amount of $16,500,000 made by Borrower payable to the order of Bank,
as the same has been or may be renewed, extended, modified, increased, or
restated from time to time.

 

“Term Note” shall mean the Amended and Restated Term Note dated the Third
Amendment Effective Date in the maximum original principal amount of
$6,428,571.40 made by Borrower payable to the order of Bank, as the same has
been or may be amended, renewed, extended, modified, increased or restated from
time to time.

 

Section 2.2 Additions to Section 1(a) of the Credit Agreement. The following
definitions are hereby added to Section 1(a) of the Credit Agreement in
alphabetical order to read in their entirety as follows:

 

“2020 Subordinated Debt” shall mean the Debt owed by Parent, Borrower and
Borrower’s Subsidiaries pursuant to the following documents: (a) the Securities
Purchase Agreement dated on or about the Third Amendment Effective Date, by and
among Parent and the investors party thereto and any and all convertible
debentures in an amount not to exceed $100,000,000 (including any such
debentures issued following the Third Amendment Effective Date in accordance
with the terms of such Securities Purchase Agreement) and warrants to purchase
common stock issued pursuant thereto; (b) the Registration Rights Agreement
dated on or about the Third Amendment Effective Date, by and among Parent and
the holders party thereto; (c) the subordinated promissory notes dated on or
about or within 60 days following, the Third Amendment Effective Date in an
amount not to exceed $7,000,000 in the aggregate, by Parent in favor of certain
holders party thereto and issued in settlement of certain obligations of Parent
to the holders thereof as evidenced by letter agreement (or other agreements
evidencing such settlements) dated on or about or within 60 days following, the
Third Amendment Effective Date between Parent and each holder of such
subordinated promissory notes, and (d) any other documents, agreement, and
instruments related thereto.

 



Third Amendment to Loan Documents – Page 3

 

 

“Third Amendment Effective Date” shall mean April 7, 2020.

 

Section 2.3 Amendment to Section 4(a)(vii) of the Credit Agreement.
Section 4(a)(vii) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

(vii)On or before each Tuesday, borrowing base reports of Borrower as of the
last day of the calendar week most recently ended, which borrowing base reports
shall include a schedule identifying each Eligible Account at such time, and
such other matters and information relating to the Eligible Accounts as Bank may
request (in each case, to the extent Eligible Accounts are included under the
applicable Advance Formula Agreement), reports as to the amount of Eligible
Inventory, including, without limitation, designations as to the types of
Eligible Inventory, the additions and subtractions thereto, and such other
matters and information relating to the Eligible Inventory as Bank may request
(in each case, to the extent Eligible Inventory is included under the applicable
Advance Formula Agreement), together with a certificate setting forth Borrower’s
calculation of the Advance Formula as of the date of such borrowing base report.
In addition, if, pursuant to the terms of this Agreement or any Advance Formula
Agreement, Borrower is required to deliver to Bank accounts receivable agings,
accounts payable agings or inventory reports (each, a “Reporting Item”) on a
date in which Borrower is not required to also deliver a borrowing base report,
on the date that Borrower delivers any such Reporting Item to Bank, Borrower
shall also deliver to Bank a borrowing base report as of such date. Each
borrowing base report so delivered to Bank shall be certified by an Authorized
Officer of Borrower.

 

Section 2.4 Additions to Section 4(a) of the Credit Agreement. The following new
subsections (viii) and (ix) are hereby added to the end of Section 4(a) of the
Credit Agreement to read in their entirety as follows:

 

(viii)Any financial reports, statements, press releases, other material
information or written notices delivered to the holders of any Subordinated Debt
pursuant to any applicable Subordinated Debt Documents (to the extent not
otherwise required hereunder), as and when delivered to such Persons.

 



Third Amendment to Loan Documents – Page 4

 

 

(ix)Within 120 days after the end of each fiscal year, projections for the Loan
Parties for the next succeeding fiscal year, on a quarterly basis and for the
following fiscal year on an annual basis, including statements of income, cash
flows and balance sheet, as at the end of each relevant period and for the
period commencing at the beginning of the fiscal year and ending on the last day
of such relevant period, such projections certified by a Responsible Officer of
the Borrower as being based on reasonable estimates and assumptions taking into
account all facts and information known (or reasonably available to any Loan
Party) by a Responsible Officer of the Borrower.

 

Section 2.5 Amendment to Section 4(c) of the Credit Agreement. Section 4(c) of
the Credit Agreement is hereby amended and restated to read in its entirety as
follows:

 

(c) Keeping of Books and Records; Inspections and Audits. Keep proper books of
record and account in which full and correct entries shall be made of all of its
financial transactions and its assets and businesses so as to permit the
presentation of financial statements (including, without limitation, any
financial statements required to be delivered to Bank pursuant to this
Agreement) prepared in accordance with GAAP; permit Bank, or its
representatives, at reasonable times and intervals, and following reasonable
notice, to visit all of such Loan Party’s offices and to make inquiries as to
such Loan Party’s respective financial matters with its respective directors,
officers, employees, and independent certified public accountants; and permit
Bank, through Bank’s authorized attorneys, accountants and representatives, to,
following reasonable notice, inspect, audit and examine such Loan Party’s books,
accounts, records, ledgers and assets and properties of every kind and
description, wherever located, at all reasonable times during normal business
hours including, without limit, audits of such Loan Party’s accounts receivable,
inventory and other Collateral to be conducted not less frequently than
semi-annually. Borrower shall reimburse Bank for all reasonable costs and
expenses incurred by Bank in connection with such inspections, examinations and
audits, and to pay to Bank such fees as Bank may reasonably charge in respect of
such inspections, examinations and audits, or as otherwise mutually agreed upon
by Borrower and Bank.

 

Section 2.6 Amendments to Section 4(h) of the Credit Agreement. Section 4(h) of
the Credit Agreement is hereby amended and restated to read in its entirety as
follows:

 

(h) Maintain Bank Accounts. As soon as possible, but in any event, within one
hundred twenty (120) days of the Third Amendment Effective Date (the “Transition
Period”), maintain all of each Loan Party’s principal bank accounts with Bank
and notify Bank immediately in writing of the establishment or existence of any
other bank account, deposit account or other account into which money may be
deposited (other than with Bank); provided, however, providing any such notice
to Bank shall not waive the occurrence or existence of any Default or Event of
Default arising or existing as a result of the establishment or existence of any
account(s) in violation of this Section; and provided, further, that during the
Transition period, the amounts maintained in any other bank accounts outside of
Bank shall not exceed $1,000,000 in the aggregate.

 



Third Amendment to Loan Documents – Page 5

 

 

Section 2.7 Amendments to Sections 4(k), (l), and (m) of the Credit Agreement.
Sections 4(k), (l), and (m) of the Credit Agreement are hereby amended and
restated to read in their entirety as follows:

 

(k) Dominion of Funds and Lockbox. Within thirty (30) days of the Third
Amendment Effective Date, Borrower shall at its sole expense establish and
maintain (and Bank, at Bank’s option, may establish and maintain at Borrower’s
expense): (i) a United States Post Office lockbox (the “Lockbox”) to which Bank
shall have exclusive access and control; and (ii) a deposit account maintained
with Bank which shall be titled as designated by Bank (the “Cash Collateral
Account”) to which Bank shall have exclusive access and control. Borrower shall
have taken such actions as are necessary to direct and to cause all of each Loan
Party’s collections and receipts to be deposited directly into the Lockbox
and/or the Cash Collateral Account, including, without limitation, giving notice
to all of such Loan Party’s account debtors. All amounts deposited into the
Lockbox and Cash Collateral Account shall be applied daily against all amounts
owing to Bank under the Revolving Credit Note and in accordance with the Credit
Agreement.

 

(l) [Reserved].

 

(m) Capital Expenditures. Not make or incur consolidated unfinanced Capital
Expenditures in excess of $1,250,000 in aggregate during any fiscal year of the
Borrower.

 

Section 2.8 Amendment to Section 4(q) of the Credit Agreement. Section 4(q) of
the Credit Agreement is hereby amended and restated to read in its entirety as
follows:

 

(q) Landlord Waivers. Within forty-five (45) days of the Third Amendment
Effective Date, Borrower shall deliver to Bank a written landlord waiver or
subordination agreement for the benefit of Bank and executed by each landlord
for leased premises where Collateral may be located, in form and substance
satisfactory to Bank, together with copies of all documents evidencing,
guarantying, securing or otherwise pertaining to the leases.

 

Section 2.9 Additions of Sections 4(s) and (t) to the Credit Agreement. The
following new subsections (s) and (t) are hereby added to the end of Section 4
of the Credit Agreement to read in their entirety as follows:

 

(s) Delivery of Borrower Stock Certificate. Within thirty (30) days of the Third
Amendment Effective Date, Borrower shall deliver to Bank a stock certificate
evidencing Parent’s Equity Interest in the Borrower, in form and substance
satisfactory to the Bank.

 

(t) Escrow Account. Beginning on the Third Amendment Effective Date, establish
and maintain an escrow account with Bank (to which Bank shall have exclusive
access and control) of at least $1,000,000 in the aggregate in cash or deposited
therein, the proceeds of which, as hereby authorized by Bank shall be applied to
scheduled interest payments when due and payable on the Revolving Credit Note
and Term Note to Bank. In the event such amounts in such escrow account are
insufficient to pay any interest payment then due and payable, Borrower shall
immediately make such payment in accordance with the Revolving Credit Note and
the Term Note, as applicable. The owner of such escrow account shall grant to
Bank a continuing security interest in such accounts and all proceeds thereof.

 



Third Amendment to Loan Documents – Page 6

 

 

Section 2.10 Amendment to Section 5(c)(iv) of the Credit Agreement. The
reference to the term “Capital lease obligation” in Section 5(c)(iv) of the
Credit Agreement is hereby deleted and the reference to the term “finance lease
obligation” is inserted in lieu thereof.

 

Section 2.11 Amendment to Section 6(m) of the Credit Agreement. The following
Subsection 6(m) of the Credit Agreement is amended and restated to read in its
entirety as follows:

 

(m) the occurrence or existence of any default or event of default, as the case
may be, set forth in any document, agreement or instrument evidencing or related
to the 2020 Subordinated Debt.

 

Section 2.12 Additions of Section 20 to the Credit Agreement. The following new
Section 20 hereby added to the Credit Agreement to read in its entirety as
follows:

 

Section 20 Multiple Borrowers. If there is more than one Borrower under this
Agreement, unless otherwise expressly provided herein, each and every reference
to the term “Borrower” in this Agreement shall mean and refer to each such
Borrower, and all undertakings, agreements, warranties, covenants, liabilities
and obligations of each Borrower, and all rights, powers and authorities given
to or conferred upon Bank hereunder, shall apply to each Borrower severally and
to all of them jointly.

 

Section 2.13 Amendment to Second Introductory Paragraph of Advance Formula
Agreement. The second introductory paragraph of the Advance Formula Agreement is
hereby amended and restated to read in its entirety as follows:

 

Borrower executed and delivered unto Bank that certain Third Amended and
Restated Master Revolving Note dated the Third Amendment Effective Date, made in
the aggregate principal amount of Sixteen Million Five Hundred Thousand Dollars
($16,500,000) (as the same has been and may be amended, modified, extended,
renewed, restated, substituted and/or replaced from time to time, and whether in
a greater or lesser amount, the “Note”). Borrower’s liabilities, obligations and
indebtedness under or pursuant to the Note are secured pursuant to certain
collateral documents entered into from time to time between Debtor and Bank,
including, without limit, (i) that certain Security Agreement dated as of
December 18, 2017, executed and delivered by Debtor (except for American Virtual
Cloud Technologies, Inc.) unto Bank and (ii) that certain Security Agreement
dated as of the date hereof, executed and delivered by American Virtual Cloud
Technologies, Inc. unto Bank (collectively, as the same has been and may be
amended, modified, extended, renewed, restated, substituted and/or replaced from
time to time, the “Security Agreement”).

 



Third Amendment to Loan Documents – Page 7

 

 

Section 2.14 Amendment and Addition to Section 4 of the Advance Formula
Agreement. (a) The reference to the term “and” in Section 4(n) of the Advance
Formula Agreement is hereby deleted, (b) the period at the end of Section 4(o)
of the Advance Formula Agreement is deleted and the term “; and” is inserted in
lieu thereof, and (c) the following subsection (p) is hereby added to the end of
Section 5 of the Advance Formula Agreement to read in its entirety as follows:

 

(p) it is not an Account adequately insured and covered by accounts receivable
insurance to be in such amounts, contain such terms, be in such form, be for
such purposes, prepaid for such time periods, and written by such companies as
may be reasonably satisfactory to Bank, and such insurance to be payable to
Bank.

 

ARTICLE III

Assignment and Assumption

 

Section 3.1 Assignment and Assumption. The Existing Borrower has TRANSFERRED,
ASSIGNED, GRANTED and CONVEYED and do by these presents TRANSFERS, ASSIGNS,
GRANTS and CONVEYS unto New Borrower the Indebtedness, together with, if any,
rights, titles, assignments and interests pertaining to or arising from the
Indebtedness pursuant to the Loan Documents (collectively the “Assigned
Documents”). Each New Borrower, as successor by merger to the Existing Borrower,
confirms its assumption of the Indebtedness and the other obligations and
liabilities under the Loan Documents, jointly and severally, as a borrower. New
Borrower, jointly and severally, agrees to be bound by all terms, provisions,
agreements and conditions of the Loan Documents as borrower and debtor
thereunder.

 

Section 3.2 Acknowledgment and Ratification. New Borrower hereby consents and
agrees to this Assignment and acknowledges and agrees that (i) all references to
“Borrower” in the Assigned Documents shall be deemed to refer collectively to
Stratos Management Systems, Inc. (f/k/a Tango Merger Sub Corp.), a Delaware
corporation, and American Virtual Cloud Technologies, Inc. (f/k/a Pensare
Acquisition Corp.), a Delaware corporation, and (ii) any Assigned Document to
which it is a party shall remain in full force and effect and shall be the
legal, valid and binding obligation of New Borrower and enforceable against New
Borrower in accordance with its terms. New Borrower hereby acknowledges and
agrees that all references to (i) “Parent” in the Assigned Documents shall be
deemed to refer to American Virtual Cloud Technologies, Inc. (f/k/a Pensare
Acquisition Corp.), a Delaware corporation and (ii) “Loan Party” in the Assigned
Documents shall be deemed to refer collectively to Stratos Management Systems,
Inc. (f/k/a Tango Merger Sub Corp.), a Delaware corporation and American Virtual
Cloud Technologies, Inc. (f/k/a Pensare Acquisition Corp.), a Delaware
corporation.

 

ARTICLE IV

 

Limited Consent; Limited Waiver

 

Section 4.1 Limited Waiver. New Borrower requests that Bank waives the Specified
Defaults. Subject to the terms and conditions of this Amendment, Bank waives the
Specified Defaults.

 



Third Amendment to Loan Documents – Page 8

 

 

Section 4.2 Limited Consent. Existing Borrower has notified Bank of its
intention to merge into Stratos, with Stratos as the surviving entity, pursuant
to (a) that certain Business Combination Agreement dated as of July 24, 2019, as
amended by Amendment No. 1 dated as of December 20, 2019 and Amendment No. 2
dated on or about the Third Amendment Effective Date (the "2020 Merger"), (b)
Parent’s intention to finance a portion of the 2020 Merger by means of (i) a
private placement of units of securities, each unit consisting of (A) $1,000 in
principal amount of Parent’s Series A convertible debentures and (B) a warrant
to purchase 100 shares of Parent’s common stock (the “2020 PIPE”) as well as
(ii) promissory notes in an amount not to exceed $7,000,000 in the aggregate by
Parent to certain holders thereof (collectively, the “Service Provider Debt”),
of which true, correct and complete copies have been provided to Bank on or
prior to the date hereof (or will be provided to Bank promptly after the
execution thereof, in the case of any such promissory notes executed after the
Third Amendment Effective Date). Each of Existing Borrower and New Borrower
requests that Bank consent to the 2020 Merger, the 2020 PIPE, and the Service
Provider Debt, notwithstanding any restrictions in the Credit Agreement,
including Sections 5(d), 5(f), 5(h), 5(m), 5(o) and 6(h) of the Credit
Agreement. Subject to the terms and conditions of this Amendment, Bank hereby
consents to the 2020 Merger, the 2020 PIPE, and the Service Provider Debt.

 

Section 4.3 No Waiver. Except as otherwise provided in Sections 4.1 and 4.2,
nothing contained herein shall be construed as a consent to or waiver of any
Default or Event of Default (other than the Specified Defaults), which may now
exist or hereafter occur or any violation of any term, covenant or provision of
the Credit Agreement or any other Loan Document. All rights and remedies of Bank
are hereby expressly reserved with respect to any such Default or Event of
Default. Nothing contained herein shall affect or diminish the right of Bank to
require strict performance by each Loan Party of each provision of any Loan
Document to which such Loan Party is a party, except as expressly provided
herein. Except as amended hereby, all terms and provisions and all rights and
remedies of Bank under the Loan Documents shall continue in full force and
effect and are hereby confirmed and ratified in all respects. The limited waiver
in Section 4.1 and the limited consent in Section 4.2 shall each be effective
only in this specific instance and for the specific purpose for which it is
given, and neither this limited waiver nor limited consent shall entitle the New
Borrower to any other or further waiver or consent in any similar or other
circumstances.

 

ARTICLE V

Conditions Precedent

 

Section 5.1 Conditions Precedent. The effectiveness of this Amendment is subject
to the satisfaction of the following conditions precedent:

 

(a) Bank shall have received:

 

(i) this Amendment properly executed by Existing Borrower, New Borrower,
Guarantors and Bank;

 

(ii) that certain Third Amended and Restated Master Revolving Note and that
certain Amended and Restated Term Note, each properly executed by New Borrower;

 

(iii) that certain Security Agreement properly executed by Parent;

 



Third Amendment to Loan Documents – Page 9

 

 

(iv) that certain Amended and Restated Intellectual Property Security Agreement
properly executed by New Borrower, Guarantors, and Bank; and

 

(v) that certain Agreement Regarding Release of Guarantor, properly executed by
SMSH, New Borrower, and Guarantors.

 

(b) The representations and warranties contained herein and in all other Loan
Documents, as amended hereby, shall be true and correct in all material respects
as of the date hereof as if made on the date hereof.

 

(c) No Default or Event of Default (other than the Specified Defaults) shall
have occurred and be continuing.

 

(d) New Borrower shall have paid a $50,000 amendment fee to Bank, such fee to be
deemed fully earned, due and payable as of the date hereof.

 

(e) Bank shall have received such other documents, instruments and agreements as
Bank may reasonably require, including, but not limited to:

 

(i) copies of the organizational documents of each of the New Borrower and other
Loan Parties;

 

(ii) UCC searches and any other diligence items for each of the Loan Parties
requested by Bank;

 

(iii) Fully executed copies of documentation related to the 2020 Merger, in form
and detail satisfactory to Bank;

 

(iv) Fully executed copies of documentation related to the 2020 Subordinated
Debt, each in form and detail satisfactory to Bank and subordinated to Bank in
form and detail satisfactory to Bank; and

 

(v) Documentation providing evidence that, after giving effect to the
transaction contemplated by this Agreement, the 2020 Merger and the 2020
Subordinated Debt on or around the Third Amendment Effective Date, (a) the sum
of borrowing availability under the Advance Formula as of the date hereof plus
any cash held in accounts by Stratos maintained with Bank (but excluding the
escrow account more specifically described in Section 4(t) of the Credit
Agreement as amended herein) shall not be less than $2,000,000 in the aggregate
and (b) Parent has no less than $9,000,000 in cash on its balance sheet.

 



Third Amendment to Loan Documents – Page 10

 

 

ARTICLE VI

Ratifications, Representations and Warranties

 

Section 6.1 Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Credit Agreement and except as expressly modified and superseded by this
Amendment, the terms and provisions of the Credit Agreement and the other Loan
Documents are ratified and confirmed and shall continue in full force and
effect. Each of the Borrower, New Borrower, Guarantors, and Bank agree that the
Credit Agreement and the other Loan Documents, to which each such Person is a
party, each as amended hereby, shall continue to be legal, valid, binding and
enforceable in accordance with their respective terms. Each Guarantor hereby
consents and agrees to this Amendment and agrees that each Loan Document to
which such Person is a party shall remain in full force and effect and shall
continue to (a) in the case of the Guaranties, guarantee the Indebtedness (as
defined in the Guaranties) and the other amounts and obligations as provided in
the Guaranties, and (b) be the legal, valid and binding obligation of such
Person and enforceable against such Person in accordance with its terms.

 

Section 6.2 Representations and Warranties. Each of Existing Borrower, New
Borrower, and Guarantors hereby represents and warrants to the Bank that
(a) with respect to Existing Borrower and New Borrower, the execution, delivery
and performance of this Amendment and any and all other Loan Documents executed
and/or delivered in connection herewith have been authorized by all requisite
company or other action on the part of Existing Borrower or New Borrower, as
applicable, and will not violate the charter or organizational documents of
Existing Borrower or New Borrower, as applicable, (b) the representations and
warranties contained in the Credit Agreement and each other Loan Document are
true and correct in all material respects on and as of the date hereof as though
made on and as of the date hereof (except for such representations and
warranties as are limited by their express terms to a specific date),
(c) effective upon the execution of this Amendment and the Loan Documents
executed in connection herewith, no Default or Event of Default has occurred and
is continuing, and (d) other than such consents as have been previously procured
by New Borrower and Parent, the 2020 Merger, the 2020 PIPE, and the transactions
contemplated herein, will not result in any breach of, or constitute a default
(or an event which, with notice or lapse of time or both, would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, or result in the creation of a Lien on any
property or asset of New Borrower and Guarantors pursuant to, any note, bond,
mortgage, indenture, contract, agreement, lease, license, permit, franchise or
other instrument or obligation to which such New Borrower or Guarantor is a
party or by which such New Borrower or Guarantor or any of its property or
assets is bound or affected, except, for any such conflicts, violations,
breaches, defaults or other occurrences which would not have or reasonably be
expected to have a Material Adverse Effect on New Borrower and Guarantors.

 

ARTICLE VII

Miscellaneous

 

Section 7.1 Survival of Representations and Warranties. All representations and
warranties made in this Amendment or any other document executed in connection
herewith shall survive the execution and delivery of this Amendment, and no
investigation by Bank or any closing shall affect the representations and
warranties or the right of Bank to rely upon them.

 

Section 7.2 Reference to Agreement. Each of the Credit Agreement, the Loan
Documents and any and all other agreements, documents, or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Credit Agreement and the Loan Documents, as amended hereby, are
hereby amended so that any reference in such documents to the Credit Agreement
and the Loan Documents shall mean a reference to the Credit Agreement and the
Loan Documents as amended hereby.

 



Third Amendment to Loan Documents – Page 11

 

 

Section 7.3 Expenses of Bank. As provided in the Credit Agreement, each of
Existing Borrower and New Borrower agrees to pay on written demand all
reasonable and documented costs and expenses incurred by Bank in connection with
the preparation, negotiation, and execution of this Amendment and any other
documents executed pursuant hereto and any and all amendments, modifications,
and supplements thereto, including without limitation the reasonable costs and
fees of Bank’s legal counsel, and all costs and expenses incurred by Bank in
connection with the enforcement or preservation of any rights under the Credit
Agreement, as amended hereby, or any other document executed in connection
therewith, including without limitation the costs and reasonable fees of Bank’s
legal counsel.

 

Section 7.4 Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

 

Section 7.5 Applicable Law. This Amendment and all other documents executed
pursuant hereto shall be deemed to have been made and to be performable in
Dallas, Dallas County, Texas and shall be governed by and construed in
accordance with the laws of the State of Texas.

 

Section 7.6 Successors and Assigns. This Amendment is binding upon and shall
inure to the benefit of Bank, Existing Borrower, each New Borrower, each
Guarantor, and their respective successors, assigns, heirs, executors and
personal representatives, except neither Existing Borrower, New Borrower, nor
any Guarantor may assign or transfer any of its rights or obligations hereunder
without the prior written consent of Bank.

 

Section 7.7 Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
shall be an original and all of which taken together shall constitute one and
the same agreement. The signature of a party to any counterpart shall be
sufficient to legally bind such party. Bank may remove the signature pages from
one or more counterparts and attach them to any other counterpart for the
purpose of having a single document containing the signatures of all parties.
Delivery of an executed counterpart of a signature page to this Amendment by
facsimile, emailed portable document format (“pdf”), or tagged image file format
(“tiff”) or any other electronic means that reproduces an image of the actual
executed signature page shall be effective as delivery of an original executed
counterpart of a signature page to this Amendment. Any party sending an executed
counterpart of a signature page to this Amendment by facsimile, pdf, tiff or any
other electronic means shall also send the original thereof to Bank within five
(5) days thereafter, but failure to do so shall not affect the validity,
enforceability, or binding effect of this Amendment.

 



Third Amendment to Loan Documents – Page 12

 

 

Section 7.8 Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

 

Section 7.9 ENTIRE AGREEMENT. THE CREDIT AGREEMENT, THIS AMENDMENT AND ALL OTHER
INSTRUMENTS, DOCUMENTS AND AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION WITH
THE CREDIT AGREEMENT OR THIS AMENDMENT EMBODY THE FINAL, ENTIRE AGREEMENT AMONG
THE PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THIS
AMENDMENT, AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES
HERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES HERETO.

 

Section 7.10 INDEMNIFICATION OF BANK. EACH OF THE LOAN PARTIES HEREBY AGREES TO
INDEMNIFY BANK AND EACH AFFILIATE THEREOF AND THEIR RESPECTIVE OFFICERS,
DIRECTORS, SHAREHOLDERS, EMPLOYEES, ATTORNEYS, AFFILIATES, AND AGENTS
(COLLECTIVELY, “RELEASED PARTIES”) FROM, AND HOLD EACH OF THEM HARMLESS AGAINST,
ANY AND ALL LOSSES, LIABILITIES, CLAIMS, DAMAGES, PENALTIES, JUDGMENTS,
DISBURSEMENTS, COSTS, AND EXPENSES (INCLUDING ATTORNEYS’ FEES) TO WHICH ANY OF
THEM MAY BECOME SUBJECT WHICH DIRECTLY OR INDIRECTLY ARISE FROM OR RELATE TO
(a) ANY AND ALL FAILURES BY SUCH LOAN PARTY TO COMPLY WITH ITS AGREEMENTS
CONTAINED IN THE LOAN DOCUMENTS, (b) THE NEGOTIATION, EXECUTION, DELIVERY,
PERFORMANCE, ADMINISTRATION, OR ENFORCEMENT OF ANY OF THE LOAN DOCUMENTS PRIOR
TO THE DATE HEREOF, (c) ANY OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN
DOCUMENTS PRIOR TO THE DATE HEREOF, (d) ANY BREACH PRIOR TO THE DATE HEREOF BY
SUCH LOAN PARTY OR SUMMIT OF ANY REPRESENTATION, WARRANTY, COVENANT, OR OTHER
AGREEMENT CONTAINED IN ANY OF THE LOAN DOCUMENTS OR (e) ANY INVESTIGATION,
LITIGATION, OR OTHER PROCEEDING, INCLUDING, WITHOUT LIMITATION, ANY THREATENED
INVESTIGATION, LITIGATION, OR OTHER PROCEEDING RELATING TO ANY OF THE FOREGOING
(COLLECTIVELY, “RELEASED CLAIMS”). WITHOUT LIMITING ANY PROVISION OF THIS
AMENDMENT, IT IS THE EXPRESS INTENTION OF THE PARTIES HERETO THAT EACH PERSON TO
BE INDEMNIFIED UNDER THIS SECTION SHALL BE INDEMNIFIED FROM AND HELD HARMLESS
AGAINST ANY AND ALL LOSSES, LIABILITIES, CLAIMS, DAMAGES, PENALTIES, JUDGMENTS,
DISBURSEMENTS, COSTS, AND EXPENSES (INCLUDING ATTORNEYS’ FEES) ARISING OUT OF OR
RESULTING FROM THE SOLE OR CONTRIBUTORY NEGLIGENCE OF SUCH PERSON; PROVIDED,
HOWEVER, NO PERSON SHALL BE INDEMNIFIED HEREUNDER FOR ITS OWN GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT.

 



Third Amendment to Loan Documents – Page 13

 

 

Section 7.11 WAIVER AND RELEASE. TO INDUCE BANK TO AGREE TO THE TERMS OF THIS
AMENDMENT, EACH OF THE LOAN PARTIES REPRESENTS AND WARRANTS THAT AS OF THE DATE
OF THIS AMENDMENT IT OR HE HAS NO CLAIMS AGAINST RELEASED PARTIES AND IN
ACCORDANCE THEREWITH IT:

 

(a) WAIVER. WAIVES ANY AND ALL SUCH CLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING
PRIOR TO THE DATE OF THIS AMENDMENT; AND

 

(b) RELEASE. RELEASES, ACQUITS AND FOREVER DISCHARGES RELEASED PARTIES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE STATE AND FEDERAL LAW, FROM ANY AND ALL
OBLIGATIONS, INDEBTEDNESS, LIABILITIES, CLAIMS, COUNTERCLAIMS, CONTROVERSIES,
COSTS, DEBTS, SUMS OF MONEY, ACCOUNTS, BONDS, BILLS, RIGHTS, CAUSES OF ACTION OR
DEMANDS WHATSOEVER, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, IN LAW
OR EQUITY, WHICH SUCH LOAN PARTY EVER HAD, NOW HAS, CLAIMS TO HAVE OR MAY HAVE
AGAINST ANY RELEASED PARTY ARISING PRIOR TO THE DATE HEREOF AND FROM OR IN
CONNECTION WITH THIS AMENDMENT, THE LOAN DOCUMENTS OR THE TRANSACTIONS DIRECTLY
OR INDIRECTLY CONTEMPLATED THEREBY.

 

Section 7.12 COVENANT NOT TO SUE. EACH OF THE LOAN PARTIES FURTHER COVENANTS NOT
TO SUE THE RELEASED PARTIES ON ACCOUNT OF ANY OF THE RELEASED CLAIMS, AND
EXPRESSLY WAIVES ANY AND ALL DEFENSES IT OR HE MAY HAVE IN CONNECTION WITH ITS
OR HIS OBLIGATIONS UNDER THIS AMENDMENT OR THE OTHER LOAN DOCUMENTS. THIS
SECTION IS IN ADDITION TO AND SHALL NOT IN ANY WAY LIMIT ANY OTHER RELEASE,
COVENANT NOT TO SUE, OR WAIVER BY SUCH LOAN PARTY IN FAVOR OF THE RELEASED
PARTIES.

 

[Remainder of Page Intentionally Left Blank. Signature Pages Follow.]

 



Third Amendment to Loan Documents – Page 14

 

 

Executed as of the date first written above.

 

  NEW BORROWER:       Stratos Management Systems, Inc. (f/k/a Tango Merger Sub
Corp.) and   American Virtual Cloud Technologies, Inc.   (f/k/a Pensare
Acquisition Corp.)

 

  By: /s/ Dr. Robert Willis     Name: Dr. Robert Willis     Title: President of
each entity listed above

 

  EXISTING BORROWER:       Stratos Management Systems, Inc.

 

  By: /s/ Dr. Robert Willis     Name: Dr. Robert Willis     Title: President

 

  GUARANTORS:       COMPUTEX, INC.   FIRST BYTE COMPUTERS, INC.   eNETsolutions,
L.L.C.

 

  By: /s/ Sam Haffar     Sam Haffar     Chief Executive Officer of each entity
listed above

 



Third Amendment to Loan Documents – Signatue Page

 

 

  BANK:       COMERICA BANK

 

  By: /s/ Julie M. Anderson     Julie M. Anderson     Assistant Vice President

 

 

Third Amendment to Loan Documents – Signature Page

 



 

 

